Citation Nr: 1234627	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  08-09 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied entitlement to a TDIU.  In August 2010 and September 2011, the Board remanded the claim for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.

The Veteran contends that his service-connected anxiety and sinus disorders effectively preclude him from working and that a TDIU rating is warranted.  Specifically, he asserts that his psychiatric symptoms are productive of severe anxiety with panic attacks in social settings and preclude both group and one-on-one interactions, which are required in his field of work.  He has also reported that his psychiatric symptoms, in combination with sinusitis, render him unable to secure or follow a substantially gainful occupation.  The record shows that the Veteran is a retired school teacher and that he last worked full time in 1990.  Thereafter, he worked part-time until approximately 1998, and then performed some volunteer work.  

At the outset, the Board observes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2011).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2011). 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In this case, the Veteran is service connected for a sinus disability, which is rated 30 percent disabling, and a psychiatric disability, which is rated 50 percent disabling.  His combined disability rating is 70 percent.  Thus, the percentage criteria of 38 C.F.R. § 4.16(a) are met.  The remaining question therefore is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, and the Board believes that a VA examination will be helpful in resolving that question. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Moreover, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Here, the Board, in an August 2010 remand, directed the RO to afford the Veteran a VA examination to address the nature and severity of his service-connected sinus disability and to address the impact of that disability on his ability to secure or follow a substantially gainful occupation.  Further, the Board requested that the examiner state whether it was at least as likely as not that, due to the Veteran's anxiety disorder and sinusitis, he was unable to secure of follow substantially gainful employment consistent with his education and occupational experience, without consideration of his age or nonservice-connected disabilities. 

Pursuant to the August 2010 remand, the Veteran was afforded a VA examination in November 2010.  Following a review of the claims file and examination of the Veteran, the examiner opined that the Veteran's current degree of sinusitis would not preclude him from employment.  However, the examiner did not address the impact of the Veteran's psychiatric disability on his employability, nor did the examiner address the impact of the Veteran's psychiatric disability and sinusitis in conjunction.

The Veteran's claim was remanded by the Board again in August 2011 to afford him a VA examination that addressed the impact of the Veteran's service-connected disabilities, together, on his employability.  Specifically, the Board requested that the examiner describe the overall impact of the Veteran's psychiatric problems and sinus problems on his occupational functioning.  The examiner was further requested to provide an opinion as to whether it was at least as likely as not that the Veteran's service-connected psychiatric disorder and sinusitis rendered him unable to secure or follow a substantially gainful occupation.  

Thereafter, in September 2011, the Veteran was afforded two VA examinations.  The first VA examination, according to the examination report, was to determine unemployability due to sinusitis only.  Following examination of the Veteran and a review of the claims file and medical records, the examiner diagnosed chronic sinusitis and allergic rhinitis.  The examiner found that the Veteran's sinus condition did not impact his ability to work and that, with respect to his sinusitis alone, the Veteran was capable of full to sedentary employment.  

The Veteran was also afforded a VA mental disorders examination in September 2011.  However, as noted in the examination report, that examination was based on the Veteran's subjective reports only.  The report indicates that, according to the Veteran, his current GAF score was between 41 and 50, and he was experiencing every psychiatric symptom included on the disability benefit questionnaire.  Also according to the Veteran, it would be "just about impossible [for him] to work and function" due to his psychiatric symptoms.  However, the VA examiner did not assign a GAF score.  Nor did the examiner provide any opinion regarding employability, despite the Board's specific request.  Accordingly, as the September 2011 VA mental health examiner did not conduct an objective examination or offer an opinion regarding employability, the Board finds that examination is inadequate for rating purposes and that a new examination and etiological opinion is needed.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board recognizes that the Veteran is competent, as a layperson, to give evidence about his current psychiatric and sinus symptoms, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, he has not been shown to have the requisite clinical training to provide a GAF score or offer an opinion on employability.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements, standing alone, are insufficient to a warrant a grant of entitlement to TDIU.  Moreover, the Board finds it significant that ongoing VA mental health treatment records dated prior to the September 2011 VA examinations show the Veteran to have denied many of the psychiatric symptoms positively reported during the September 2011 VA examination and his GAF scores to range from 55 to 60.  Moreover, those records show that just prior to the examination, the Veteran's anxiety disorders were in remission.  

Nevertheless, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds it necessary to remand this case for a VA examination that addresses the impact of the Veteran's combined service-connected disabilities on his ability to obtain and maintain gainful employment.  Additionally, that new examination should include a review of the entire claims folder.  38 C.F.R. § 4.1 (2011). 

Finally, as the most recent VA medical record associated with the claims file is dated in July 2011, and as that record indicates future mental health appointments, ongoing VA treatment records should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Obtain the Veteran's VA treatment records dated since July 2011. 

2.  After the above development is completed, schedule the Veteran for a VA examination to evaluate the combined impact of all of the Veteran's service-connected disabilities on his employability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the opinions of the November 2010 and September 2011 VA examiners that the Veteran's sinusitis does not preclude gainful employment and the VA medical records showing ongoing treatment for psychiatric problems.  Specifically, the VA examiner's opinion should address whether it is as least as likely as not (50 percent or greater probability) that the Veteran's sinusitis and psychiatric disorder, considered together and independent of the Veteran's nonservice-connected physical disabilities, render him unable to obtain or maintain gainful employment.  In providing an opinion, the examiner should consider and discuss such factors as the Veteran's education, employment history, and vocational attainment. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



